DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2014/0174035) in view of Liyun et al. (CN106520054, hereinafter “Liyun”).
In regard to claim 1, Murray discloses a flexible pouch for packaging a product therein having a pouch panel formed of a material having a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene [abstract]. The pouch can be formed from sealing a peripheral seam on the side edges of individual panels [0065 and fig. 10]. The PET layer forms the outermost layer [0068]. The PE layer is the seal layer [0066]. The pouch comprises an alcoholic beverage in the storage compartment [0075]. 
Murray is silent with regard to the adhesive layer between the seal layer and the outer layer, wherein the adhesive layer comprising a solvent-free polyurethane adhesive composition. 
Liyun discloses a low-friction and solvent-free type polyurethane adhesive [abstract]. The adhesive is used to bond one layer to another in composite flexible packaging [0004]. The adhesive has no solvent residue and is high in safety [abstract]. Thus, less than 1.0 mg/m2 solvent residue. 
Murray and Liyun both disclose flexible packaging that comprises a polyethylene layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the low-friction and solvent-free type polyurethane adhesive with no solvent residue of Liyun as an adhesive layer between he seal layer and the outer layer of the panel composite of Murray motivated by the expectation of forming a composite flexible packaging that has improved convenience of manufacturing and low coefficient of friction [Liyun 0011].
Modified Murray and Liyun are silent with regard to the bond strength of the flexible pouch being greater than 200 gm/15 mm after a 60-day liquor resistance test.
It should be noted that the flexible pouch having a bond strength of greater than 200 gm/15 mm after a 60-day liquor resistance test is a result effective variable.  As the solvent residue of the adhesive increases, the material has a decrease in bond strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test motivated by the expectation of forming a pouch that has reduced blistering and delamination of the composition panel. 
  	In regard to claim 3, Murray discloses a flexible pouch for packaging a product therein having a pouch panel formed of a material having a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene [abstract]. The pouch can be formed from sealing a peripheral seam on the side edges of individual panels [0065 and fig. 10]. The PET layer forms the outermost layer [0068].
	In regard to claim 4, Murray discloses a flexible pouch for packaging a product therein having a pouch panel formed of a material having a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene [abstract]. The pouch can be formed from sealing a peripheral seam on the side edges of individual panels [0065 and fig. 10]. The PET layer forms the outermost layer [0068]. The PE layer is the seal layer [0066].
Liyun discloses a low-friction and solvent-free type polyurethane adhesive [abstract]. The adhesive is used to bond one layer to another in composite flexible packaging [0004]. The adhesive has no solvent residue and is high in safety [abstract]. Thus, less than 1.0 mg/m2 solvent residue. 
Murray and Liyun both disclose flexible packaging that comprises a polyethylene layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the low-friction and solvent-free type polyurethane adhesive with no solvent residue of Liyun as an adhesive layer between he seal layer and the outer layer of the panel composite of Murray motivated by the expectation of forming a composite flexible packaging that has improved convenience of manufacturing and low coefficient of friction [Liyun 0011].
Modified Murray and Liyun are silent with regard to the bond strength of the flexible pouch being greater than 200 gm/15 mm after a 60-day liquor resistance test.
It should be noted that the flexible pouch having a bond strength of greater than 200 gm/15 mm after a 60-day liquor resistance test is a result effective variable.  As the solvent residue of the adhesive increases, the material has a decrease in bond strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test motivated by the expectation of forming a pouch that has reduced blistering and delamination of the composition panel. 
	In regard to claim 5, Murray discloses a middle layer disposed between the seal layer and the outermost layer [0071]. 
	In regard to claim 7, modified Murray discloses that pouch has no solvent residue and is high in safety [Liyun abstract].  

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2014/0174035) in view of Liyun et al. (CN106520054, hereinafter “Liyun”) in view of Bekele (US 2021/0138771).
In regard to claim 6, modified Murray discloses a pouch that comprises a seal layer, an outermost layer, and an adhesive layer. The pouch is used to store an alcoholic beverage. The composite panel of the pouch comprises an intermediate layer of an oxygen barrier material such as EVOH or Nylon [0071]. 
Modified Murray is silent with regard to the middle layer being a metallized polyethylene terephthalate. 
Bekele discloses an autoclavable film that has a seal layer, a tie layer, a barrier layer, a second tie layer, and a skin layer [abstract]. The film is used to form a packaging article such as a flexible pouch [0002]. The barrier layer can be formed of EVOH, nylon, or a metallized substrate such as metallized polyethylene terephthalate [0067]. 
Modified Murray and Bekele both disclose a composite film that comprises a barrier layer, wherein the composite film is used to form a pouch. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the metallized polyethylene terephthalate of Bekele for the barrier layer of modified Murray motivated by the expectation of forming a packaging pouch that has low oxygen transmission [Bekele 0067], thus increasing the shelf life of the product within the pouch. 
	In regard to claim 8, Murray discloses a flexible pouch for packaging a product therein having a pouch panel formed of a material having a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene [abstract]. The pouch can be formed from sealing a peripheral seam on the side edges of individual panels [0065 and fig. 10]. The PET layer forms the outermost layer [0068]. The PE layer is the seal layer [0066].
Liyun discloses a low-friction and solvent-free type polyurethane adhesive [abstract]. The adhesive is used to bond one layer to another in composite flexible packaging [0004]. The adhesive has no solvent residue and is high in safety [abstract]. Thus, less than 1.0 mg/m2 solvent residue. 
Murray and Liyun both disclose flexible packaging that comprises a polyethylene layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the low-friction and solvent-free type polyurethane adhesive with no solvent residue of Liyun as an adhesive layer between he seal layer and the outer layer of the panel composite of Murray motivated by the expectation of forming a composite flexible packaging that has improved convenience of manufacturing and low coefficient of friction [Liyun 0011].
Modified Murray and Liyun are silent with regard to the bond strength of the flexible pouch being greater than 200 gm/15 mm after a 60-day liquor resistance test.
It should be noted that the flexible pouch having a bond strength of greater than 200 gm/15 mm after a 60-day liquor resistance test is a result effective variable.  As the solvent residue of the adhesive increases, the material has a decrease in bond strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the bond strength of the flexible pouch to greater than 200 gm/15 mm after a 60-day liquor resistance test motivated by the expectation of forming a pouch that has reduced blistering and delamination of the composition panel. 
Modified Murray is silent with regard to the middle layer being a metallized polyethylene terephthalate. 
Bekele discloses an autoclavable film that has a seal layer, a tie layer, a barrier layer, a second tie layer, and a skin layer [abstract]. The film is used to form a packaging article such as a flexible pouch [0002]. The barrier layer can be formed of EVOH, nylon, or a metallized substrate such as metallized polyethylene terephthalate [0067]. 
Modified Murray and Bekele both disclose a composite film that comprises a barrier layer, wherein the composite film is used to form a pouch. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the metallized polyethylene terephthalate of Bekele for the barrier layer of modified Murray motivated by the expectation of forming a packaging pouch that has low oxygen transmission [Bekele 0067], thus increasing the shelf life of the product within the pouch. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2014/0174035) in view of Liyun et al. (CN106520054, hereinafter “Liyun”) in view of Bekele (US 2021/0138771) in view of Usui (US 2018/0099493). 
In regard to claims 9-10, modified Murray discloses a flexible pouch as previously disclosed. 
Modified Murray does not disclose that the flexible pouch is a stand-up pouch.
Usui discloses a stand-up pouch that has a peripheral sealed seam [abstract and fig. 3]. The pouch is used for food and beverages [0002].
Modified Murray and Usui both disclose a flexible pouch that is utilized for beverages. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stand-up pouch as disclosed in Usui for the structure of the pouch of modified Murray motivated by the expectation of forming a pouch that is self-supporting [Usui 0113].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782